DETAILED ACTION
The Examiner acknowledges the amendments received 29 December 2020. Claims 2 and 8 are cancelled; claims 1, 3-7 and 9-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 29 December 2020, with respect to the rejection(s) of claim(s) 1-12 under Litvak have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doyle.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments to claim 1 require “the height of the falling edge being larger than the height of the rising edge by an amount that causes the positively sloping pulse to have a same slope as the calculated slope of stimulation, thereby causing the singular stimulation electrode in said electrode array to stimulate the determined location of the audio nerve in such manner as to provide a focussed neural excitation”. “Focussed neural excitation” is only mentioned in par. 0014 of the Published Application, and this technique is not explained nor is it a narrowly understood term of art. In par. 0014, Applicant states that “focussed neural excitation” is “based on the temporal shape of the stimulating waveform”, but fails to explicitly tie it to a “positively sloping pulse” that has “a same slope as the calculated slope of stimulation”. In par. 0033 of the Published Application, Applicant discloses “the hearing assistance device is configured to vary the slope of the positively sloping positive pulse in dependence of the current input signal”, however there is no disclosure in either of these portions, or in the originally filed application that the positively sloping pulse has the “same slope” as the calculated slope of stimulation, as required by amended claim 1.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7 and 9-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amended claim requires “calculate[ing] a slope of stimulation…being defined as an amount of charge density or current over time to be delivered to a singular stimulation electrode in said electrode array to stimulate the determined location of the auditory nerve to be stimulated”. Because of the phrasing “as an amount of charge density or current over time”, it is unclear whether either or both option is meant “to be delivered to a singular stimulation electrode”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak et al (U.S. 7,702,396) in view of Doyle, Sr. (U.S. 6,175,767). Regarding claims 1, 5, 7 and 9-12, Litvak discloses (col. 5, lines 33-51) an implantable part for electrically stimulating an auditory nerve of a user, the implantable part comprising: a current source generator; an electrode array configured to be located inside one of the cochlear scala or adjacent to the auditory nerve, or at the auditory brainstem; a processor programmed (col. 11, line 12-col. 12, line 26) to determine, based on an acoustic input signal picked up by a microphone, a location of the auditory nerve to be stimulated and a spatial range of neurons along the length of the auditory nerve to be excited, calculate a slope of stimulation based on a rate of depolarization associated with the neurons of the auditory nerve and a correlation between the neurons' distances from a stimulation electrode and reductions in slope seen by the neurons, said slope of stimulation being as an amount of charge density or current over time to be delivered to a singular stimulation electrode in said electrode array to stimulate the determined location of the auditory nerve to be stimulated (see above rejection under 35 USC 112(b) or 35 USC 112, second paragraph), and cause said current source generator deliver to the singular stimulation electrode in said electrode array a time-varying waveform comprising a positively sloping pulse having a rising edge and a falling edge, the height of the falling edge being larger than the height of the rising edge by an amount that causes the stimulation electrode in said electrode array to stimulate the determined location of the audio nerve in such a manner as to provide a focussed .
Litvak discloses the claimed invention except for the current source generator delivers a positively sloping pulse that has a same slope as the calculated slope of stimulation. Doyle, however, discloses (col. 6, lines 19-34; col. 15, lines 6-23) calculating a positively sloping pulse along a strength-duration curve and then applying it to a nerve array in an inner ear.
Both Litvak and Doyle disclose implantable inner ear stimulators for creating the perception of sound in a patient. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Litvak’s spectral resolution of applied stimulation with Doyle’s same slope for calculated and applied signal in order to provide a constant firing of auditory nerves for increase patient safety and comfort.
Regarding claims 3 and 6, Litvak discloses (Figure 1) said time-varying waveform comprises a negatively sloping negative pulse.
Regarding claim 4, Litvak discloses (col. 7, lines 34-48) the hearing assistance device is configured to dynamically adapt the time-varying waveform to the input signal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792